PER CURIAM.
The State properly confesses error as to the second ground raised in the appellant’s motion. See Wright v. State, 600 So.2d 11 (Fla. 4th DCA 1992). The appellant’s sentence imposed for his conviction under Count II of the information is hereby vacated and the case remanded for re-sentencing to a term of imprisonment not to exceed 40 years. The denial of the motion for post-conviction relief in regard to ground I and II is hereby affirmed.
Affirmed in part, reversed in part and remanded.